DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 7 recites the limitation “...optionally one or more operations recited by claims 2-6”. This claim limitation lacks clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackell et al. (US 2020/0344278 A1)(hereinafter Mackell).
Re claim 1, Mackell discloses a method for automatically producing live video content received from one or more collaborators, the method comprising: receiving, by at least one processor, input video from one or more user devices (see ¶s 20-23 for receiving, by at least one processor, input video from one or more user devices (i.e. the computing device(s) of a meeting room 20 can include a meeting application software module (or meeting app module) 200 that includes one or more software applications that perform functions associated with an online meeting, including communications with other endpoints engaged in the meeting over the network(s) 10 (including sending and receiving of audio content, video content and/or other content associated with the online meeting as described in fig. 2 paragraph 24))); processing, by the at least one processor, the input video using object recognition and scene detection algorithms that tag and organize recognized scenes and objects (see ¶s 24, 26-27 for processing, by the at least one processor, the input video using object recognition and scene detection algorithms that tag and organize recognized scenes and objects (i.e. the meeting application module 200 includes one or more software applications that facilitate face detection of one or more participants in the meeting room 20, room coordinate locations of one or more speaking participants in the meeting room 20, and identification of one or more participants in the room and their room coordinate locations based upon the face detection analysis as well as the identified locations of speaking participants in the meeting room 20, this combination of detection features facilitates providing an automatic identifier (e.g., a label including participant name) associated with identified participants in the meeting room and/or identified speaking participants in the meeting room during the online meeting as described in fig. 2 paragraph 25). Also, see fig. 4 paragraphs 28-30, 37, 40); generating, by the at least one processor, a sequence of video clips based on the processing (see ¶s 24, 37 for generating, by the at least one processor, a sequence of video clips based on the processing (i.e. generating and transmission of video and/or audio content from a meeting room 20 to an endpoint 30 (or any other endpoint) engaged in an online meeting is described with regard to FIGS. 1-3 as well as the flowcharts of FIGS. 4-6 paragraph 38). Also, see fig. 4 paragraphs 40-41); and sending, by the at least one processor, the sequence of video clips to at least one client device (see ¶s 24, 37 for sending, by the at least one processor, the sequence of video clips to at least one client device (i.e. generating and transmission of video and/or audio content from a meeting room 20 to an endpoint 30 (or any other endpoint) engaged in an online meeting is described with regard to FIGS. 1-3 as well as the flowcharts of FIGS. 4-6 paragraph 38). Also, see fig. 4 paragraphs 40-41, 45-47, 53)
Re claim 2, Mackell as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising receiving user-provided data regarding the input video, in conjunction with the receiving (see fig. 2 ¶s 24, 34 for receiving user-provided data regarding the input video, in conjunction with the receiving (i.e. the endpoint 30 includes a video display or display 32 to display video content received from another endpoint of the online meeting, such as the encoded video content from the meeting room 20, while not depicted in FIG. 3, the computing device of endpoint 30 can further include other suitable hardware and associated software to facilitate engaging in the online meeting including, without limitation, one or more cameras (for capturing and transmitting video content of the participant at the endpoint 30), one or more microphones (for capturing and transmitting audio content generated by the participant at endpoint 30), and one or more speakers (to facilitate transmission of audio content provided by one or more other endpoints engaged in the online meeting) as described in fig. 3 paragraph 33))
Re claim 3, Mackell as discussed in claim 2 above discloses all the claim limitations with additional claimed feature further comprising generating additional data regarding the input video, based on the processing (see ¶s 24, 38 for generating additional data regarding the input video, based on the processing (i.e. when the receiving endpoint receives updated identified participant information in one or more video frames, the memory cache can be accessed to retrieve the name and/or any other ROI information relating to the identified participant that may not be provided in the updated identified participant information provided with the most recent video frame, further, if no change has been made to the ROI information associated with an identified participant between two or more video frames which includes updated identified participant information (e.g., Jim has moved but Ann remains stationary or static within the meeting room), the ROI information provided for the identified participant (Ann) can be very limited (e.g., the ROI information can simply indicate that the identified participant is still present within the meeting room) such that the receiving endpoint can retrieve any additional ROI information from the ROI information associated with the identified participant that has been previously sent and is stored within the memory cache at the receiving endpoint as described in fig. 5 paragraph 60). Also, see fig. 4 paragraphs 44-46)
Re claim 4, Mackell as discussed in claim 3 above discloses all the claim limitations with additional claimed feature further comprising including at least one of the user-provided data or the additional data in the sequence of video clips (see fig. 2 ¶s 34, 37 for including at least one of the user-provided data or the additional data in the sequence of video clips (i.e. the endpoint 30 includes a video display or display 32 to display video content received from another endpoint of the online meeting, such as the encoded video content from the meeting room 20, while not depicted in FIG. 3, the computing device of endpoint 30 can further include other suitable hardware and associated software to facilitate engaging in the online meeting including, without limitation, one or more cameras (for capturing and transmitting video content of the participant at the endpoint 30), one or more microphones (for capturing and transmitting audio content generated by the participant at endpoint 30), and one or more speakers (to facilitate transmission of audio content provided by one or more other endpoints engaged in the online meeting) as described in fig. 3 paragraph 33). Also, see fig. 4 paragraphs 40-41, 44-46, 60)
Re claim 5, Mackell as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the user-provided data includes one or more of location or social media information (see ¶s 18, 33-34 for the user-provided data includes one or more of location or social media information (i.e. the identified participant information enables an identifier to be provided at a precise location (e.g., at precise location coordinates within the video display) corresponding with an identified participant as described in figs. 3, 6 paragraph 53). Also, see fig. 4 paragraphs 40, 54-56)
Re claim 7, Mackell discloses an apparatus for automatically producing live video content received from one or more collaborators, comprising a processor coupled the a memory and to a video output, the memory holding instructions that when executed by the processor cause the apparatus (see fig. 8 ¶ 61 for a processor coupled the a memory and to a video output, the memory holding instructions that when executed by the processor cause the apparatus (i.e. the computing device(s) of a meeting room 20 can include a meeting application software module (or meeting app module) 200 that includes one or more software applications that perform functions associated with an online meeting, including communications with other endpoints engaged in the meeting over the network(s) 10 (including sending and receiving of audio content, video content and/or other content associated with the online meeting as described in fig. 2 paragraph 24))) to perform the method of claim 1, and optionally one or more operations recited by claims 2-6, receiving, by at least one processor, input video from one or more user devices (see ¶s 20-23 for receiving, by at least one processor, input video from one or more user devices (i.e. the computing device(s) of a meeting room 20 can include a meeting application software module (or meeting app module) 200 that includes one or more software applications that perform functions associated with an online meeting, including communications with other endpoints engaged in the meeting over the network(s) 10 (including sending and receiving of audio content, video content and/or other content associated with the online meeting as described in fig. 2 paragraph 24)); processing, by the at least one processor, the input video using object recognition and scene detection algorithms that tag and organize recognized scenes and objects (see ¶s 24, 26-27 for processing, by the at least one processor, the input video using object recognition and scene detection algorithms that tag and organize recognized scenes and objects (i.e. the meeting application module 200 includes one or more software applications that facilitate face detection of one or more participants in the meeting room 20, room coordinate locations of one or more speaking participants in the meeting room 20, and identification of one or more participants in the room and their room coordinate locations based upon the face detection analysis as well as the identified locations of speaking participants in the meeting room 20, this combination of detection features facilitates providing an automatic identifier (e.g., a label including participant name) associated with identified participants in the meeting room and/or identified speaking participants in the meeting room during the online meeting as described in fig. 2 paragraph 25). Also, see fig. 4 paragraphs 28-30, 37, 40); generating, by the at least one processor, a sequence of video clips based on the processing (see ¶s 24, 37 for generating, by the at least one processor, a sequence of video clips based on the processing (i.e. generating and transmission of video and/or audio content from a meeting room 20 to an endpoint 30 (or any other endpoint) engaged in an online meeting is described with regard to FIGS. 1-3 as well as the flowcharts of FIGS. 4-6 paragraph 38). Also, see fig. 4 paragraphs 40-41); and sending, by the at least one processor, the sequence of video clips to at least one client device (see ¶s 24, 37 for sending, by the at least one processor, the sequence of video clips to at least one client device (i.e. generating and transmission of video and/or audio content from a meeting room 20 to an endpoint 30 (or any other endpoint) engaged in an online meeting is described with regard to FIGS. 1-3 as well as the flowcharts of FIGS. 4-6 paragraph 38). Also, see fig. 4 paragraphs 40-41, 45-47, 53)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mackell et al. (US 2020/0344278 A1)(hereinafter Mackell) as applied to claims 1-5 and 7 above, and further in view of Publicover et al. (US 2020/0349610 A1)(hereinafter Publicover).
Re claim 6, Mackell as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the additional data includes one or more of statistics, speech to text conversion, translation, or blurring of unauthorized branding/inappropriate gestures/inappropriate messages. However, the reference of Publicover explicitly teaches wherein the additional data includes one or more of statistics, speech to text conversion, translation, or blurring of unauthorized branding/inappropriate gestures/inappropriate messages (see ¶ 293 for the additional data includes one or more of statistics, speech to text conversion, translation, or blurring of unauthorized branding/inappropriate gestures/inappropriate messages (i.e. portions of videos or images to be Filtered may be overlaid with checkerboard pattern substitutions to obfuscate portions deemed inappropriate as described in fig. 15 paragraph 294). Also, see paragraphs 320-321, 332)
Therefore, taking the combined teachings of Mackell and Publicover as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (blurring) into the system of Mackell as taught by Publicover.
One will be motivated to incorporate the above feature into the system of Mackell as taught by Publicover for the benefit of using Arkiïs™ cloud servers to delivery Content, such as when viewing a personalized Roku™ channel, Content may be individually customized and automatically censored when delivered to such feeds to “bleep out” or substitute profanity or other Content matching a User's Filtering preferences, wherein portions of videos or images to be Filtered may be overlaid with checkerboard pattern substitutions to obfuscate portions deemed inappropriate, wherein in both audio and video, the original signal may contain tagging to aid automated Filtering and/or analysis may be applied to automatically block Content when tagging is absent or suspect, wherein a Content feed may be delayed by a few seconds so that the Arkiïs™ servers can detect profanities and other inappropriate Content through audio and video recognition, then censor the inappropriate Content before showing it to a viewer in order to improve efficiency when portions of videos or images to be Filtered may be overlaid with checkerboard pattern substitutions to obfuscate portions deemed inappropriate (see fig. 15 ¶ 294)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/29/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484